Citation Nr: 1141676	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  10-06 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder, from August 12, 2003 to July 22, 2004.

2.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder, from July 23, 2004 to July 26, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to May 1971.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In September 2010, a Travel Board hearing was held at the RO before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2).  A transcript of the hearing testimony is in the claims file.

At the hearing, the Veteran's representative persuasively argued that the Veteran has continuously sought an increased initial evaluation for his posttraumatic stress disorder (PTSD) since the initial grant of service connection for this condition.  The RO's May 2004 rating decision granted service connection for PTSD, and assigned to this condition an initial evaluation of 30 percent.  In a July 2004 statement, the Veteran's representative requested reconsideration of the May 2004 rating decision, and stated, "[s]pecifically, we argue a 70 percent entitlement was warranted and is for application."  This correspondence constitutes a notice of disagreement (NOD) with the initial evaluation assigned.  See 38 C.F.R. § 20.201 (2011); Jarvis v. West, 12 Vet. App. 559, 561 (1991) (holding that an NOD must express disagreement and a desire to contest the determination of an agency of original jurisdiction).  

A May 2006 rating decision granted an increased evaluation of 70 percent for PTSD, effective from July 23, 2004.  In a July 2006 letter, the Veteran's representative argued that the Veteran's PTSD "meets the requirements for a schedular 100 percent rating."

A December 2007 rating decision granted an increased initial evaluation of 50 percent for PTSD from August 12, 2003 to July 22, 2004; denied an evaluation in excess of 70 percent from July 23, 2004 to July 26, 2006; and granted a total disability rating of 100 percent, effective July 27, 2006.  In May 2008, the Veteran filed a statement claiming that the 100 percent rating was warranted for time period before July 27, 2006.

In January 2010 statement of the case, the RO listed the issue on appeal as entitlement to an effective date earlier than July 27, 2006, for a 100 percent evaluation for service-connected PTSD.  However, the Board has recharacterized the issues on appeal as: (1) entitlement to an initial evaluation in excess of 50 percent for PTSD, from August 12, 2003 to July 22, 2004; and (2) entitlement to an evaluation in excess of 70 percent for PTSD, from July 23, 2004 to July 26, 2006, to comport with AB v. Brown, 6 Vet. App. 35, 38 (1993).    That is, a claim remains in controversy where less than the maximum available benefits are awarded.  Id.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking higher evaluations for his PTSD.  Currently, his PTSD is rated 50 percent disabling from August 12, 2003 to July 22, 2004; 70 percent disabling from July 23, 2004 to July 26, 2006; and 100 percent disabling since July 27, 2006.  He contends that he has been totally disabled from PTSD since 2003.  

After reviewing the Veteran's claims folder, the Board concludes that additional development is necessary in order to comply with VA's duty to notify and assist.  See 38 U.S.C.A. §§ 5102, 5103, 5103A.

During his November 2004 VA examination for PTSD, the Veteran indicated that he was receiving ongoing treatment, including counseling and prescription medications, for his PTSD at a Vet Center in Hammond, Indiana.  In a November 2005 statement, the Veteran reported receiving treatment for his PTSD from the Chicago Heights Vet Center.  

When VA is put on notice of the existence of relevant medical records, VA must attempt to obtain those records before proceeding with the appeal.  See 38 C.F.R. § 3.159(c); See Lind v. Principi, 3 Vet. App. 493, 494 (1992).  As an attempt to locate these records is not shown in the record, the RO, with the assistance of the Veteran, should attempt to obtain any additional records relating to the Veteran's PTSD.

At his June 2007 RO hearing, the Veteran testified that he was receiving benefits from the Social Security Administration (SSA).  Given the Veteran's age at the time of the hearing, he may be referring to SSA disability benefits.  As the record reflects the Veteran is receiving benefits from SSA, and attempts by the RO to clarify the nature and receipt of these benefits with the Veteran have been inconclusive, the RO should contact SSA directly to ascertain the nature of any SSA benefits he is receiving, or ever has received, and to obtain these records if pertinent.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must contact the Veteran to provide him a final opportunity to identify all VA and non-VA medical providers who have treated him for PTSD since August 2002.  The Board is particularly interested in obtaining medical treatment records relating to his claimed treatment at the Vet Center in Hammond, Indiana; and the Chicago Heights Vet Center in Chicago Heights, Illinois.  The RO/AMC must then obtain copies of the related medical records that are not already in the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO/AMC.  If, after making reasonable efforts to obtain the identified records, the RO/AMC is unable to secure same, the RO/AMC must notify the Veteran and (a) identify the specific records the RO/AMC is unable to obtain; (b) briefly explain the efforts that the RO/AMC made to obtain those records; (c) describe any further action to be taken by the RO/AMC with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The RO/AMC must contact SSA directly to identify when the Veteran began to receive SSA benefits and the basis for the award of any benefits received (disability or age).  If the Veteran is receiving SSA disability benefits, the RO/AMC must request all materials, to include any medical records, relating to the award of these benefits.  These records must be associated with the claims file.  If these records are not available, documentation of such must be included in the Veteran's claims folder.  All attempts to secure this evidence must be documented in the claims file by the RO/AMC.  If, after making reasonable efforts to obtain named records the RO/AMC is unable to secure same, the RO/AMC must notify the Veteran and (a) identify the specific records the RO/AMC is unable to obtain; (b) briefly explain the efforts that the RO/AMC made to obtain those records; (c) describe any further action to be taken by the RO/AMC with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken above, the RO/AMC should adjudicate the issues on appeal: (1) entitlement to an initial evaluation in excess of 50 percent for PTSD, from August 12, 2003 to July 22, 2004; and (2) entitlement to an evaluation in excess of 70 percent for PTSD, from July 23, 2004 to July 26, 2006.  If any issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


